DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended claims overcome the previous rejections of 28-30, 32, 34-37, 39, 41, and 46, and these claims are allowable – claim 46 if put in independent form.
The applicant argues on page 14 of the response that “[a]mended claim 42 requires the lower portion of the first metal wire is entirely below the upper portion of the first metal wire. As such the alleged lower portion of the first metal in Lee is not completely below the alleged upper portion of the first metal wire. Instead, at least a portion of the alleged lower portion of the first metal (75') in Lee appears to be level with and surround the alleged upper portion of the first metal (80').” In the examiner’s estimation, one thing being “completely below” another thing does not require what the applicant implies, certainly not in the broadest reasonable interpretation. One could say the sky is completely above the ground, even if there is a mountain. 
If the applicant disagrees, the applicant is invited to contact the examine to discuss the matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2006/0289999 in view of Luckanc, US 2002/0164544.



Claim 42: Lee discloses
a first metal wire having an upper portion (80) and a lower portion (upper portion of 73+75), wherein the lower portion is entirely below the upper portion; 
at every point along the device (horizontally) at which there is an upper portion, the lower portion is below it.
a via (lower portion of 73+75) below and in electrical contact with the first metal wire; 
and a seed layer (79) separating the lower portion of the first metal wire from the upper portion of the first metal wire, wherein the seed layer comprises copper only ([0051]), wherein the upper portion of the first metal wire comprises reflowed copper ([0079]), wherein the lower portion of the first metal wire comprises electroplated copper ([0073]); 
and a second first metal wire (55) below and in electrical contact with the via, wherein an upper most surface of the seed layer is flush with an upper most surface of the upper portion of the first metal wire, 

    PNG
    media_image1.png
    238
    263
    media_image1.png
    Greyscale

wherein the seed layer surrounds all sides and a bottom of the upper portion of the first metal wire (FIG. 10).
Lee does not disclose that the second first metal wire comprises a homogeneous structure of electroplated copper, but does disclose that it can be a “metal layer” ([0063]), and copper was an exceedingly common metal used in the art for such conductive lines. See Luckanc at [0014]-[0016], which discloses that similar metal layer 112 can be copper and can be formed by “plating” (i.e., electroplating). It would have been obvious to have used copper as a known material used for a known purpose. 
There are product-by-process recitations in claim 1 – “reflowed copper” and “electroplated copper”. These elements are limiting on the claim not by their recited or implied processes, but only by the resulting structure. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Lee and Luckanc disclose the use of copper for these layers, and thus disclose the claimed resulting structure. The methods of manufacturing those layers are not limiting on the claims.
Claim 43: the via and the lower portion of the first metal wire are a homogenous structure made from the same material (FIG. 10).
Claim 44: Lee discloses a method in contrast to preexisting conventional methods that did suffer from voids ([0006]), thus suggesting that the invention of Lee does not have those defects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897